Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1-4) in the reply filed on May 11, 2020 was acknowledged.
Claims 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2020.
Drawings
The drawings are objected to because Figure 11 is described as a cross-sectional view (see specification paragraph [0023]), but it does not have cross hatching indicating the sectioned portions as required; see 37 CFR 1.84 (h) (3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as an alternative to the Section 112(a) rejection of the previous paragraph, even if the directions can be shown to have inherent support, the claim language would still lack clear antecedent basis from the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a closure device configured to lock a distal end and a proximal end of the prosthetic valve ring assembly” in claim 6.  The generic place holder is “configured” with the transition word “to” followed by the functional language “lock.”  The corresponding structure of the specification is the pivot pin (153) shown in Figure 1 and described in paragraph 31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yellin et al (US 2018/0042723).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a 
Yellin et al anticipates the claim language where:
The outer tube as claimed is the outer ring (901) (see Figure 9);
The plurality of windows as claimed are the openings in the outer ring where the anchors are shown extending out of as shown in Figure 9;
The plurality of anchors as claimed are the plurality of anchors shown extending out of the windows in Figure 9;
The anchors are initially fully inside the outer tube/ring but are deployed to be outside of the outer tube/ring upon implantation as explained in paragraph 91 of Yellin et al such that they are configured to be emitted from the windows to anchor the prosthetic valve ring assembly as claimed;
The outward and upward direction does not have an orientation with respect to the ring such that the outward and upward direction can be the top of the ring as it is shown in Figure 9 adjacent reference number (206) and the outward and downward direction would be the bottom of the ring 
           
    PNG
    media_image1.png
    455
    451
    media_image1.png
    Greyscale

Regarding claims 4 and 5, the laser cutting techniques are product by process limitations that have a lower burden of proof due to their peculiar nature; see MPEP 2113.  The Applicant is directed to paragraphs 74, 80 of Yellin et al that discloses that a laser is used to cut the tube such that the claimed structure implied by the product by process limitations is fully met.
Regarding claim 6, the Applicant is directed to see paragraph 79 of Yellin et al where a closure device is disclosed that fully meets the claim language.

Regarding claim 11, the Applicant is directed to paragraphs 100-108 that fully disclose the closure device that is capable of function as pulleys for sutures as claimed.
Claim(s) 1, 4-6 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Buchbinder et al (US 2012/0310330; hereafter referred to as BR).  BR anticipates the claim language where:
The outer tube as claimed is the ring (1100) or outer shell (2142) of BR (see Figures 11 and 21B as well as Figures 21A, 13B, 14A, and 16A);
The plurality of windows as claimed are the windows (1312) in the ring or shell where the anchors are shown extending out of as shown in Figure 14A;
The plurality of anchors as claimed are the plurality of anchors shown extending out of the windows in Figure 11, 14A, 18A, and 21A;
The anchors are initially fully inside the outer tube/ring but are deployed to be outside of the outer tube/ring upon implantation as explained in paragraph 88 of BR such that they are configured to be emitted from the windows to anchor the prosthetic valve ring assembly as claimed;
The outward and upward direction does not have an orientation with respect to the ring such that the outward and upward direction can be the top of the ring as it is shown in Figure 11 adjacent reference number (1106) and the outward and downward direction would be the bottom of 

    PNG
    media_image2.png
    523
    547
    media_image2.png
    Greyscale

Regarding claims 4 and 5, the laser cutting techniques are product by process limitations that have a lower burden of proof due to their peculiar nature; see MPEP 2113.  The Applicant is directed to paragraphs 26, 71, 82, 87 of BR that discloses that a laser is used to cut the tube such that the claimed structure implied by the product by process limitations is fully met.


Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not fully persuasive.
The Applicant traverses the prior art rejections by arguing that Yellin et al and BR do not have the new limitations pertaining to the anchor directions.  In response, the Examiner has modified the rejection to explain that the claimed directions have not particular reference points such that they can be the top and bottom of the flat laid ring or the left and right sides of the ring in the same orientation.  
The Applicant also traverses BR as not disclosing anchors that extend upward or downward.  In response, the Examiner notes that the directions have not been given a particular reference point but alternatively, Figure 21B shows the anchors extending in opposite directions with one anchor extending upwardly and the other extending downwardly; also see paragraphs 122-123. 
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774